    Case:15-04784-MCF13 Doc#:39 Filed:10/20/20 Entered:10/20/20 08:10:25               Desc: Main
                               Document
                          UNITED           Page 1 of COURT
                                 STATES BANKRUPTCY   4
                                     DISTRICT OF PUERTO RICO


IN RE:                                                  CASE NO. 15-04784-MCF
ELVIS DIAZ REYES
                                                            CHAPTER 13

XXX-XX-5934


         DEBTOR (S)



                                 TRUSTEE'S MOTION TO DISMISS

TO THE HONORABLE COURT:


      NOW COMES José R. Carrión, Chapter 13 Trustee, through the undersigned             attorney, and

very respectfully alleges and prays as follows:

      1. The confirmed Chapter 13 Plan (Docket 21) provides that all future tax refunds

would be submitted to the Trustee to increase the plan base, and if the Debtor (s) need said

tax refunds, they would request authorization from the Court prior to use.

      2. On September 25, 2019, the Trustee filed a "Trustee's Request Entry of Order"

(Docket 33), in which he informed this Court that Debtor (s) had failed to submit tax

refunds for years     2015,2016,2017,2018,2019. Therefore, the Trustee requested that this

Honorable Court orders Debtor(s) to submit within fourteen (14) days the abovementioned tax

refunds to the Trustee per the terms of the confirmed plan.

      3. This Honorable Court granted Trustee’s request on October 23, 2019 (Docket 34).

      4. Debtor(s) have failed to comply with this Court ’s order entered on October 23,

2019. Furthermore, Debtor(s) are currently in default with the terms of the confirmed plan,

which is cause for dismissal under 11 U.S.C.            §1307(c)(6).

      5. Debtor(s)    failure   to   pay   into   the    plan   the    tax   refunds   above   mentioned

constitutes a material default with respect to the terms of the confirmed /approved plan and

is cause to dismiss the instant case. See           11 U.S.C. §1307(c)(6). Based on the above

mentioned, Trustee requests that the instant case be dismissed.



WHEREFORE, for the reasons stated above it is respectfully requested from the Court to
enter an order dismissing the present case for cause pursuant to 11 U.S.C §1307 (c)(6).


                                                  NOTICE

       30 DAYS NOTICE: Within thirty (30) days after service as evidenced by the certification, and
an additional three (3) days pursuant to Rule 9006(f) of Fed. R. Bank. P., if you were served by
mail, any party against whom this document is served, or any other party in interest who objects
to the relief sought herein, shall file and serve an objection or other appropriate response to this
      Case:15-04784-MCF13
  document                      Doc#:39
           with the Clerk’s Office of theFiled:10/20/20
                                          U.S. BankruptcyEntered:10/20/20  08:10:25
                                                           Court for the District     Desc: Main
                                                                                  of Puerto Rico. If no
  objection or other response is filed Document     Pageallowed
                                        within the time   2 of 4 herein, the motion to dismiss will be
  deemed unopposed and may be granted or the case may be converted to a Chapter 7 case without the need
  of further notice or hearing.

         NEGATIVE CERTIFICATION PURSUANT TO SECTION 201(B)(4) OF THE SERVICEMEN’S CIVIL RELIEF ACT OF
  2003:   The Chapter 13 Trustee declares that according to the attached certification(s), provided
  by the Department of Defense Manpower Data Center (DMDC), the Debtor(s) is (are) not in active duty
  or under call to active duty as a member(s) of the ARMY, NAVY, or AIR FORCES of the United States of
  America; National Guard; the Public Health Service or the National Oceanic and Atmospheric
  Administration.

         CERTIFICATE OF SERVICE: The Chapter 13 Trustee certifies that copy of this motion has been
  served by first class mail on this same date to: the Debtor(s) and her/his/their attorney to the
  address in the record; and to all Creditors and Parties in interest to their respective address of
  record, as they appear in the attached master address list, if not are registered CM/ECF system
  participants.

         In San Juan, Puerto Rico this Tuesday, October 20, 2020.



                                                                /s/ Jose R. Carrion

                                                                JOSE R. CARRION
                                                                CHAPTER 13 TRUSTEE
                                                                P.O. Box 9023884,
                                                                San Juan, P.R. 00902-3884
                                                                Tel (787)977-3535 FAX (787)977-3550

  CM




15-04784-MCF                       CERTIFICATE OF MAILING

The undersigned hereby certifies that a true copy of the foregoing document was
mailed by first class mail to the parties listed below:

JOSE R. CARRION                                     MARIA DE LOS ANGELES GONZALEZ, ESQ.
PO BOX 9023884, OLD SAN JUAN STATION                US POST OFFICE & COURTHOUSE
SAN JUAN, PR 00902                                  300 RECINTO SUR ST., SUITE 109
                                                    OLD SAN JUAN, PR 00901

ROBERTO FIGUEROA CARRASQUILLO*                      ELVIS DIAZ REYES
PO BOX 186                                          HC 1 BOX 5574
CAGUAS, PR 00726-0186                               GURABO, PR 00778-9526




DATED:   October 20, 2020                                CAROLINE MARTINEZ
                                                     OFFICE OF THE CHAPTER 13 TRUSTEE

                                Page 2 of 2   CASE NO.     15-04784-MCF
    Case:15-04784-MCF13 Doc#:39 Filed:10/20/20 Entered:10/20/20 08:10:25 Desc: Main
Department of Defense Manpower DataDocument
                                    Center  Page 3 of 4                Results as of : Oct-20-2020 07:32:26 AM

                                                                                                                                                                                         SCRA 5.6




SSN:                          XXX-XX-5934
Birth Date:
Last Name:                    DIAZ REYES
First Name:                   ELVIS
Middle Name:
Status As Of:                 Oct-20-2020
Certificate ID:               BKV2J4TJR74Q5W5

                                                                               On Active Duty On Active Duty Status Date

           Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                                     This response reflects the individuals' active duty status based on the Active Duty Status Date




                                                                       Left Active Duty Within 367 Days of Active Duty Status Date

           Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                        This response reflects where the individual left active duty status within 367 days preceding the Active Duty Status Date




                                                The Member or His/Her Unit Was Notified of a Future Call-Up to Active Duty on Active Duty Status Date

        Order Notification Start Date                       Order Notification End Date                                       Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                           This response reflects whether the individual or his/her unit has received early notification to report for active duty



Upon searching the data banks of the Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public Health, and
Coast Guard). This status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.




Michael V. Sorrento, Director
Department of Defense - Manpower Data Center
400 Gigling Rd.
Seaside, CA 93955
         Case:15-04784-MCF13 Doc#:39 Filed:10/20/20 Entered:10/20/20 08:10:25                                                         Desc: Main
The Defense Manpower Data Center (DMDC) is an organizationDocument            Page
                                                              of the Department           4 of 4(DoD) that maintains the Defense Enrollment and Eligibility
                                                                                    of Defense
Reporting System (DEERS) database which is the official source of data on eligibility for military medical care and other eligibility systems.


The DoD strongly supports the enforcement of the Servicemembers Civil Relief Act (50 USC App. § 3901 et seq, as amended) (SCRA) (formerly known as
the Soldiers' and Sailors' Civil Relief Act of 1940). DMDC has issued hundreds of thousands of "does not possess any information indicating that the
individual is currently on active duty" responses, and has experienced only a small error rate. In the event the individual referenced above, or any family
member, friend, or representative asserts in any manner that the individual was on active duty for the active duty status date, or is otherwise entitled to the
protections of the SCRA, you are strongly encouraged to obtain further verification of the person's status by contacting that person's Service. Service contact
information can be found on the SCRA website's FAQ page (Q35) via this URL: https://scra.dmdc.osd.mil/scra/#/faqs. If you have evidence the person
was on active duty for the active duty status date and you fail to obtain this additional Service verification, punitive provisions of the SCRA may be invoked
against you. See 50 USC App. § 3921(c).


This response reflects the following information: (1) The individual's Active Duty status on the Active Duty Status Date (2) Whether the individual left Active
Duty status within 367 days preceding the Active Duty Status Date (3) Whether the individual or his/her unit received early notification to report for active
duty on the Active Duty Status Date.


More information on "Active Duty Status"
Active duty status as reported in this certificate is defined in accordance with 10 USC § 101(d) (1). Prior to 2010 only some of the active duty periods less
than 30 consecutive days in length were available. In the case of a member of the National Guard, this includes service under a call to active service
authorized by the President or the Secretary of Defense under 32 USC § 502(f) for purposes of responding to a national emergency declared by the
President and supported by Federal funds. All Active Guard Reserve (AGR) members must be assigned against an authorized mobilization position in the
unit they support. This includes Navy Training and Administration of the Reserves (TARs), Marine Corps Active Reserve (ARs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duty status also applies to a Uniformed Service member who is an active duty commissioned officer of the U.S.
Public Health Service or the National Oceanic and Atmospheric Administration (NOAA Commissioned Corps).


Coverage Under the SCRA is Broader in Some Cases
Coverage under the SCRA is broader in some cases and includes some categories of persons on active duty for purposes of the SCRA who would not be
reported as on Active Duty under this certificate. SCRA protections are for Title 10 and Title 14 active duty records for all the Uniformed Services periods.
Title 32 periods of Active Duty are not covered by SCRA, as defined in accordance with 10 USC § 101(d)(1).


Many times orders are amended to extend the period of active duty, which would extend SCRA protections. Persons seeking to rely on this website
certification should check to make sure the orders on which SCRA protections are based have not been amended to extend the inclusive dates of service.
Furthermore, some protections of the SCRA may extend to persons who have received orders to report for active duty or to be inducted, but who have not
actually begun active duty or actually reported for induction. The Last Date on Active Duty entry is important because a number of protections of the SCRA
extend beyond the last dates of active duty.


Those who could rely on this certificate are urged to seek qualified legal counsel to ensure that all rights guaranteed to Service members under the SCRA
are protected


WARNING: This certificate was provided based on a last name, SSN/date of birth, and active duty status date provided by the requester. Providing
erroneous information will cause an erroneous certificate to be provided.
